DETAILED ACTION

Notice to Applicant
	This communication is in response to the Amendment and Request for Reconsideration for Application 15/252,014 filed 04/25/2022 and the arguments therein. 
Claims 1, 5-9, 13-17 and 19-20 are amended; 
Claims 3, 11 and 18 are cancelled;
Claim 21 is new; and
Claims 1-2, 4-10, 12-17 and 19-21 are currently pending and considered herein.

Allowable Subject Matter
Claims 1-2, 4-10, 12-17 and 19-21 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per independent claims 1, 9 and 17, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many narrowing limitations in combination as specifically recited in the claim spanning two full pages in length and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
US 2007/0294112 A1 to Settimi, hereinafter “Settimi,” US 2003/0046110 A1 to Gogolak, hereinafter “Gogolak,” US 2015/0088540 A1 to Lo et al., hereinafter “Lo,” and US 2010/0204920 A1 to Dranitsaris et al., hereinafter “Dranitsaris.”
The proposed amendments clarify the distinctions of claims and combination thereof in contrast to the teachings of the relevant prior art and as discussed in the Office Action dated 02/01/2022. Settimi is directed to identification of potential safety concerns associated with a medical therapy. Gogolak relates to creating patient-specific and population-based genomic drug safety data. Lo is directed to systems and methods of treatment using intervention and tasking determination. Dranitsaris teaches adjustable slider bars in a system for development of individualized treatment regimens. However, the prior art fails to disclose, in combination or otherwise, the full scope of the lengthy independent claims. The references fail to explicitly describe the claimed “analyzing, by the processor, clinical data stored in a database to determine a number of occurrences for each clinical outcome when one or more agents are administered to a plurality of patients having a first clinical condition, wherein the clinical data includes biometric data captured by one or more biometric devices worn by one or more patients of the plurality of patients,” and “in response to the count for the agent- clinical outcome pairing exceeding a first threshold, the relative risk score for the agent- clinical outcome pairing exceeding a second threshold, and the statistical significance 2Application No. 15/252,014Reply to Office Action value for the relative risk score for the agent-clinical outcome pairing exceeding a third threshold; displaying, on the display device, a first slider graphical user interface element, a second slider graphical user interface element, and a third slider graphical user interface element, wherein each of the first slider graphical user interface element, the second slider graphical user interface element, and the third slider graphical user interface element is capable of being engaged by a user, wherein the first slider graphical user interface element, the second slider graphical user interface element, and the third slider graphical user interface element correspond to the first threshold value, the second threshold value, and the third threshold value, respectively; receiving, by the processor, an adjustment from the user to the at least one of the first slider graphical user interface element, the second slider graphical user interface element, or the third slider graphical user interface element,  wherein the adjustment causes one or more of the first threshold value, the second threshold value, and the third threshold value to be increased,” and the myriad configurations thereof, as narrowly recited by the independent claims. 
Furthermore, in regards to patent-eligibility under 35 U.S.C. §101, Applicant’s claimed invention is patent-eligible because even if there is an abstract idea that otherwise would be defined as covering performance in the mind, there is an integration into a practical application. The Applicant argues at pages 10-14 of the Remarks dated 04/25/2022 that the current limitations including the multiple slider graphical interface elements corresponding to specific threshold values based on calculated risk for patients and using captured biometric data are not mental processes, and provide a practical application. The Examiner agrees. The Applicant argues further an improvement to the functionality of the computing system and a practical application of any abstract idea. The Examiner agrees. Furthermore, the current limitations are akin to the technology from Examples 39 and 42 in the Revised PEG from October of 2019. These comparisons are helpful in showing patent eligible subject matter in the current limitations. Finally, the improvements provided by the current limitations include “analyzing a number of occurrences for each clinical outcome” after one or more agents are administered to a patient having a first clinical condition, calculating relative risk scores, creating different threshold conditions, and adjusting a GUI slider corresponding to the thresholds and resulting in a modified second display of agent-clinical outcome parings amount to “significantly more” than the abstract idea. For at least these reasons, the claims are patent eligible under 35 U.S.C. §101.
Based on the specific language and several steps detailed in the amended claims, the evidence presented above and Applicant’s Remarks dated 04/25/2022, claims 1-2, 4-10, 12-17 and 19-21are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686